                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

         Gilbert H. Amis III,         )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )             3:20-cv-00541-FDW-DCK
                                      )
                 vs.                  )
                                      )
            Chad F. Wolf,             )
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s March 1, 2021 Order.

                                               March 1, 2021




     Case 3:20-cv-00541-FDW-DCK Document 17 Filed 03/01/21 Page 1 of 1
